DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is a response to communications dated 06/24/2022.  Claims 1-20 are still pending in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 commonly recite the limitations "the vehicle" and “the onboard unit” in line 3 and line 5 of base claim 1, respectively.  There is insufficient antecedent basis for these limitations in the claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-14 of U.S. Patent No. 9,843,500. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following rationales.

Instant Application Claim 1 Claims
‘500 Patent Claims 7+8 Claims
A method, comprising:
A method, comprising:
generating a data report packet including information identifying a location of the vehicle in a network;
; generating a an identification of said link and said entry and exit times;  
storing the generated data report packet in a transmission queue, the onboard unit storing and maintaining the generated data report packet in the transmission queue with other data report packets in a sequence in accordance with potential transmission times associated with each data report packet.
storing said generated data report in a transmission queue said onboard unit stores and maintains said generated data report packet in said transmission queue with otherdata report packets in a sequence in accordance with potential transmission times of said other data report packets;

.


Rationales:
From the above claim comparison, one can see that claim 1 of the instant application claims variously and essentially the same limitations as those in claims 7+8 of the ‘500 patent.  There are differences depicted in the bolded words and the strike-through words. The differences are deemed obvious as followings.  Pertaining the difference depicted in the bolded words, it appears to be using different wording but meaning is the same.  It is obvious to those skilled in the art of claim drafting to do so in a subsequent application to seek a well-rounded protection for a disclosed invention.  In addition and pertaining the difference depicted in the strike-through words, it appears to be broadening claim by omitting limitations.  However, it has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before.  In re Karlson, 136 USPQ 184(CCPA).  Also note Ex Parte Rainu, 168 USPQ 375 (Bd. App. 1969); omission of a reference whose function is not needed would be an obvious variation.  In addition, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. 
Dependent claims 2-10 are deemed obvious over the dependent claims 8-14 of the ‘500 patent for the same rationales applied to base claim 1 as discussed above.
Group claims 11-13 and 14-20 are deemed obvious over group claims 7-14 of the ‘500 patent for the same rationales applied to group claims 1-10 as discussed above.

Allowable Subject Matter
It is noted that claims 1-20 of the instant application claim variously and essentially the same limitations as those in claims 7-14 of the ‘500 patent.  Should a response to this Office Action overcome all of the above raised issues, the instant application shall be placed in a favorable condition for allowance.

Response to Arguments
Applicant's arguments filed 06/24/2022 have been fully considered but they are not persuasive.
Pertaining the obviousness-type double patenting rejection of claims 1-20 over claims 7-14 of U.S. Patent No. 9,843,500, the Applicant disagrees with the examiner’s position and argues that “However, according to MPEP 804 on Double Patenting, “Nonstatutory double patenting includes rejections based on either a one-way determination of obviousness or a two-way determination of obviousness.”  Here, no such determination was made, and therefore, a prima facie case of obviousness was not presented as required.”
The argument is noted but not persuasive because the instant application is examined in accordance with the strict guidelines of the MPEP.  In according to MPEP 804 on Double Patenting states that “The doctrine of nonstatutory double patenting also seeks to prevent the possibility of multiple suits against an accused infringer by different assignees of patents claiming patentably indistinct variations of the same invention. In re Van Ornum, 686 F.2d 937, 944-48, 214 USPQ 761, 767-70 (CCPA 1982). The submission of a terminal disclaimer in compliance with 37 CFR 1.321(b)  to overcome a double patenting rejection ensures that a patent owner with multiple patents claiming obvious variations of one invention retains all those patents or sells them as a group. Van Ornum, 686 F.2d at 944-45, 214 USPQ at 767. Nonstatutory double patenting includes rejections based on anticipation, a one-way determination of "obviousness," or a two-way determination of "obviousness." It is important to note that the "obviousness" analysis for nonstatutory double patenting is "similar to, but not necessarily the same as, that undertaken under 35 U.S.C. 103." In re Braat, 937 F.2d 589, 592-93, 19 USPQ2d 1289, 1292 (Fed. Cir. 1991) (citing In re Longi, 759 F.2d 887, 892 n.4, 225 USPQ 645, 648 n.4 (Fed. Cir. 1985)); Geneva Pharmaceuticals, 349 F.3d 1373, 1378 n.1, 68 USPQ2d 1865, 1869 n.1 (Fed Cir. 2003).” In addition, nonstatutory double patenting also includes rejections based on the equitable principle against permitting an unjustified timewise extension of patent rights. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968); see also MPEP § 804, subsection II.B.3.”  
As clearly pointed out above, claim 8 of the ‘500 patent anticipates all the claimed limitations of claim 1 of the instant application.  Nevertheless, there are differences between claim 1 of the instant application and claim 8 of the ‘500 patent.  Such differences are deemed obvious for at least one of the rationales as above discussed.  In addition, MPEP 804 also states that “"obviousness" analysis for nonstatutory double patenting is "similar to, but not necessarily the same as, that undertaken under 35 U.S.C. 103."”.
In addition, the Applicant appears to disagree with the examiner applied In re Karlsen in the rejection and argues that “A comparison of the claim is mad and then conclusions based on In re Karlsen is made.  However, the language of In re Karlson, 311 F.2d 581 …. Therefore, the double patenting rejection should respectfully be removed.”
The argument is noted but not persuasive because the “obviousness” analysis for nonstatutory double patenting rejection as discussed above has clearly pointed out the similarities/differences accompanied with proper rationales.
Furthermore, the Applicant also appears to argue that "Moreover, the claim as whole must be looked at and reasoning provided. A single common feature or certain specific features are not reason enough for a double patenting rejection if the entire claim is reviewed. According to MPEP 2116.01, rather, 35USC103 requires a highly fact-dependent analysis involving taking the claimed subject matter as a whole and comparing it. Interpreting the claimed invention as a whole requires consideration of all claim limitations." 
	The argument is noted but not persuasive because the instant application is examined in accordance with the strict guidelines of the MPEP.  Moreover, the outstanding nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claims because the examined application claims are either anticipated by, or would have been obvious over, the reference claims. See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
	Examiner believes an earnest attempt has been made in addressing all of the Applicant’s arguments.  Due to the response fail to place the instant application in a favorable condition for allowance, the rejection is maintained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kellermeier et al. (US 2009/0243925).
Sanguesa et al., Sensing Traffic Density Combining V2V and V2I Wireless Communications, SENSORS, 17 pages, December 16, 2015.
Baiocchi et al., Vehicular Ad-Hoc Networks sampling protocols for traffic monitoring and incident detection in Intelligent Transportation Systems, ELSEVIER, 18 pages, 2015.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK DUONG whose telephone number is (571)272-3164. The examiner can normally be reached 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANK DUONG/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        August 15, 2022